OPINION — AG — ** PROPERTY ASSESSMENT — IMPROVEMENT DISTRICTS ** (1) THE STATE OF OKLAHOMA CAN BE REQUIRED TO PAY A PAVING ASSESSMENT HAD BEEN LEVIED AND THAT THE HOLDER OF THE BONDS MAY ENFORCE PAYMENT AGAINST THE STATE THROUGH REVERSE CONDEMNATION PROCEEDINGS UNDER 66 O.S. 53 [66-53] ET SEQ. (2) TO THE EXTENT THIS OPINION IS INCONSISTENT WITH A.G. OPINION AUGUST 10, 1949 — MCCLELLAN, OPINION NO. JUNE 5, 1954 — SITTEL, OPINION DECEMBER 3, 1955 — BOARD OF PUBLIC AFFAIRS, OPINION NO. 73-158 THEY ARE EXPRESSLY WITHDRAWN. (MUNICIPALITIES, PAVING ASSESSMENT PAYMENTS) CITE: ARTICLE II, SECTION 24, 11 O.S. 100 [11-100], 11 O.S. 36-101 [11-36-101], 66 O.S. 53 [66-53] (STEPHEN A. LAMIRAND)